                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        HOLLAND AMERICA LINE, N.V. d/b/a                CASE NO. C17-1726-JCC
          HOLLAND AMERICA LINE, N.V., L.L.C., et
10        al.,                                            MINUTE ORDER
11
                              Plaintiffs,
12              v.

13        ORIENT DENIZCILIK TURIZM SANAYI VE
          TICARET, A.S., d/b/a SEA SONG TOURS, et
14        al.,
15
                              Defendants.
16

17
              The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
              This matter comes before the Court on the parties’ stipulated motion to amend the
20
     briefing schedule for Defendants’ motion to dismiss (Dkt. No. 64). The motion is GRANTED.
21
     Plaintiffs’ response (Dkt. No. 63) is STRICKEN. The Clerk is DIRECTED to re-note
22
     Defendants’ motion to dismiss (Dkt. No. 61) to March 1, 2019. Plaintiffs’ response to
23
     Defendants’ motion to dismiss (Dkt. No. 61) is due February 22, 2019. Defendants’ reply to
24
     Plaintiffs’ response is due March 1, 2019.
25
     //
26
     //

     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
 1        DATED this 14th day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1726-JCC
     PAGE - 2
